DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 04-05-2021 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04-05-2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verbeck (U.S. Pub. 2018/0284088).


an unmanned aerial vehicle (UAV) [0063] including a receiver (i.e. the device 200: [0063]); and
a sensor package 220 [0064] held on a support (implicit, whatever structure/substrate supports the sensors) carried in said receiver 200 (as shown in Fig. 2), said sensor package 220 including at least one ambient environmental parameter sensor [0097] for detecting current temperature [0097], current relative humidity [0122] and current barometric pressure [0097] and at least one gas sensor 220 for detecting in real time presence of at least two gases to be monitored by the apparatus (see par. [0064]: one or more of the gasses listed therein).

Regarding claim 2, Verbeck discloses (Figs. 1 and 2) said at least one gas sensor 220 is configured to detect the presence of at least two of methane, propane and butane (see par. [0064]: one or more of the gasses listed therein, including methane, propane and butane).

Regarding claim 3, Verbeck discloses (Figs. 1 and 2) said at least one gas sensor 220 is configured to detect the presence of methane, propane and butane (see par. [0064]: one or more of the gasses listed therein, including methane, propane and butane).

Regarding claim 5, Verbeck discloses (Figs. 1 and 2) a GPS locator (see pars. [0122] and [0157]) device providing real time location coordinates for said UAV (see pars. [0122] and [0157]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Verbeck (U.S. Pub. 2018/0284088) in view of Meffert et al. (U.S. Pub. 2016/0214715).



Meffert discloses said at least one gas sensor is configured to detect the presence of carbon dioxide and carbon monoxide (see par. [0015]).
Since the art recognizes that Meffert’s carbon dioxide/carbon monoxide is an equivalent of Verbeck's gas sensor(s), and known for the same purpose of detecting trace gas while supported in a UAV, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Verbeck’s device so that said at least one gas sensor is configured to detect the presence of carbon dioxide and carbon monoxide, as taught by Meffert.  See MPEP 2144.06(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852